PER CURIAM.
The mandate of the Supreme Court of the United States having been filed directing the reversal of the judgment of affirmance, entered in this cause by this court on October 26, 1933, 67 F.(2d) 310, it is ordered that the mandate of this court;, issued to the Boai'd of Tax Appeals on November 23, 1933, bo, and the same is hereby, recalled, and that the said judgment of affirmance, he, and the same is hereby, vacated and set aside.
Pursuant to the said mandate of the Supreme Court, it is ordered and adjudged by this court that the decision of the United States Board of Tax Appeals, entered in this cause on February 2, 1933, he, and the same is hereby, reversed, and that this cause be, and the same is hereby, remanded to the said Board of Tax Appeals for further proceedings in accordance with the opinion of the Supreme Court of the United States. 54 S. Ct. 674, 78 L. Ed. 1216.